Citation Nr: 1007730	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-08 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for reflex sympathy 
dystrophy syndrome (RSDS) (also known as complex regional pain 
syndrome), to include as secondary to bilateral navicular stress 
fractures.

2.  Entitlement to an initial evaluation in excess of 20 percent 
for bilateral navicular stress fractures.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 2003 to May 2004.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  A September 2004 rating 
decision granted service connection for bilateral navicular 
stress fractures with an initial rating of 20 percent disabling 
from May 26, 2004.  The Veteran filed a timely notice of 
disagreement in July 2005.  As the appeal involves a request for 
a higher initial rating following the grant of service 
connection, the Board has characterized the matter on appeal in 
light of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service-
connected).  A December 2006 rating decision denied service 
connection for RSDS.  

VA records show the Veteran was scheduled for a RO hearing in May 
2006, but failed to appear.  Therefore, her request for a hearing 
is considered as having been withdrawn.  38 C.F.R. § 20.704 
(2009). 

The  issue of service connection for a bilateral wrist condition 
has been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).   Therefore, the Board 
does not have jurisdiction over it, and it referred to the AOJ 
for appropriate action.   Though the Veteran filed claims 
regarding conditions related to her ankles, the VA examiner, 
December 2006 rating decision, and March 2008 statement of the 
case all addressed painful motion of the Veteran's wrists; as 
such, service connection for any such disability was raised by 
the AOJ, but appropriate notice, development, and adjudication 
have not been carried out.  

The issue of entitlement to an initial evaluation in excess of 20 
percent for bilateral navicular stress fractures is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Medical evidence of record shows that the Veteran's RSDS is due 
to her bilateral stress fractures. 


CONCLUSION OF LAW

The Veteran's RSDS is proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1110, 1112, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.310(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim to for 
service connection for RSDS, the Board finds that failure to 
discuss VCAA compliance will result in harmless error to the 
Veteran.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).  Service connection may be established 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, direct service connection for a disability 
on the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).

The Board notes that effective October 10, 2006, 38 C.F.R. 
§ 3.310 was amended; however, under the facts of this case the 
regulatory change does not impact the outcome of the appeal.

RSDS is an unlisted condition, and as such is rated as analogous 
to neuralgia under Diagnostic Code 8725.  See 38 C.F.R. §§ 4.20, 
4.124, 4.124a (2009) (providing that when an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran filed a claim for RSDS in July 2005, noting that she 
has recently been diagnosed by a VA physician after a positive 
bone scan.  She is claiming service connection for RSDS as 
secondary to her service-connected bilateral navicular stress 
fractures.

A November 2003 VA radiologist report noted severe stress 
fracture changes to the anterior aspect of both the right and 
left talus with adjacent stress reaction changes.  There was 
markedly intense uptake in the anterior aspect of each talus.  

A March 2004 bone imaging radiologist report noted intense uptake 
in both anterior tali, slightly worse on the right, and gave an 
impression of right worse than left anterior talar stress 
fractures.

Additionally treatment records in the claims file showed 
continued treatment for ankle pain that was not lessened with 
physical therapy.  

The Veteran supplied a treatise on RSDS which characterized the 
syndrome as a "chronic condition characterized by severe burning 
pain, pathological changes in bone and skin, excessive sweating, 
tissue swelling, and extreme sensitivity to touch."  The 
treatise also noted that RSDS is most often caused by trauma to 
the extremities, to include fractures.

Additionally, the Veteran supplied VA treatment records from 
November 2004 and April 2005, that included an additional bone 
scan.  The record noted her history of bilateral talus stress 
fractures with chronic pain, and a history of positive bone 
imaging and x-rays.  She complained of chronic pain with 
increased pain with activity.  A November 2004 bone scan showed 
persistent stress injury of the right navicular and talus bones 
of the foot.  The April 2005 record noted she had a recent 
positive bone scan, but negative MRI and CT scan.  There was no 
evidence of bony abnormality so other causes (soft tissue 
swelling and inflammation) were raised, but there was no evidence 
of synovitis.  Systemic diseases (Sarcoidosis) that could cause 
her problems were questioned, but she did not have a history of 
pulmonary disease, rashes, or skin disease.  The physician noted 
that her work up was "so far consistent with RSD; complex 
regional pain syndrome."  The physician assessed her with 
complex regional pain syndrome (RSDS), status post September 2003 
stress fractures.

The Veteran was afforded an inadequate VA examination in July 
2006.  Though the VA examiner was to evaluate the Veteran for her 
claims of service connection for RSDS and an increased initial 
rating for bilateral navicular stress fractures (feet/ankles), 
the examiner only did a physical examination of her wrists.  
Additionally, though the examiner cited the April 2005 VA 
treatment record that supplied a diagnosis of RSDS, he initially 
rendered an opinion that there was no pathology to render a 
diagnosis of RSDS.  An addendum was requested so that the 
examiner could clarify the July 2006 opinion.  When asked if it 
was possible to render a diagnosis of RSDS (based on the evidence 
and history provided in the claims file), the examiner wrote that 
there was a diagnosis of RSDS.  When asked to provide an opinion 
as to whether the RSDS was secondary to the bilateral navicular 
stress fractures, the examiner stated "based on review of 
records, [the Veteran] has complex regional pain syndrome 
secondary to bilateral fractures."

Analysis

Though the July 2006 VA examination did not include a physical 
examination of the Veteran's ankles, the Board finds that a 
remand for a better examination is not warranted as the only 
medical evidence included in the claims file provides a positive 
causal connection between the Veteran's diagnosed RSDS and her 
service-connected bilateral navicular stress fractures. 

Thus, after resolving all doubt in the Veteran's favor, the Board 
finds that the preponderance of the evidence supports a grant of 
service connection for RSDS (complex regional pain syndrome) 
secondary to bilateral navicular stress fractures.


ORDER

Entitlement to service connection for RSDS (complex regional pain 
syndrome), to include as secondary to bilateral navicular stress 
fractures is granted.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court), are 
applicable to this matter.  In addition to the above, the Court, 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the 
VCAA notice requirements applied to all elements of a claim.  It 
was further noted that regarding the disability-rating element, 
in order to comply with section 5103(a), VA must notify the 
claimant of any information, and any medical or lay evidence, not 
previously provided, that is necessary to establish a disability 
rating for each of the disabilities contemplated by the claim and 
allowed under law and regulation.  Though an August 2007 
correspondence describing the appeals process contained Dingess 
notice, the VCAA notice provided in September 2005 was before 
Dingess was decided.  Therefore, the Board finds that appropriate 
action should be taken to ensure adequate VCAA notice as to all 
elements of the claim are provided.

Select VA treatment records from the Boston VAMC were provided by 
the Veteran; however, her full VA treatment records are not 
contained in the claims file.  Ongoing medical records should be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim.)  Additionally, 
she provided some private treatment records, the latest from 
2004.  The RO/AMC should request that she provide releases for 
any additional pertinent private treatment records that are not 
contained in the claims file.

In July 2004 the Veteran was initially afforded a VA examination 
regarding her claim for service connection for bilateral 
navicular stress fractures.  The examiner provided range of 
motion testing for the bilateral ankles.  He also stated that 
there was no diagnosis of bilateral fractured ankles because 
there was no pathology to render that diagnosis.  

As noted above, the Veteran was afforded a VA examination in July 
2006 that did not include an examination of her lower 
extremities.  The examiner opined that the bilateral navicular 
stress fractures had resolved--without examination of the feet or 
ankles, and with a review of her treatment records which included 
positive bone scans.  When an addendum was requested, he noted 
that an April 2005 bone scan showed persistent stress injury on 
the right and that there was no change to the diagnosis of 
bilateral navicular stress fractures.  An undated notation from 
the VA examiner noted that he attempted to contact the Veteran 
for an additional evaluation that would have included a full 
range of motion and neurological examination of the extremities.  
Other than this notation, there is no indication in the record 
that the VA or the examiner attempted to contact the Veteran to 
reschedule another examination.  As the July 2006 examination did 
not involve an examination of the correct extremities, it is 
inadequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2009).

As the July 2004 VA examination is now almost five years old, and 
the July 2006 VA examination was inadequate (did not address the 
correct body parts, did not note the fully history regarding the 
Veteran's bilateral stress fractures, and included contradictory 
statements regarding the resolution of her disability) the Board 
finds that a VA examination is necessary to determine the current 
severity of the disability.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 
Vet. App. 410 (2006).  

Since the Board has determined that an examination is necessary 
in the instant case, the Veteran is hereby informed that 38 
C.F.R. § 3.326(a) (2009) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 (2009) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with reopened claim, the claim will be 
denied.  38 C.F.R. § 3.655(b) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2009) are fully complied with and satisfied, 
to include providing additional VCAA notice as 
required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The AMC/RO is to contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non- VA that treated 
her for bilateral navicular stress fractures. 
Of interest are any VA treatment records, and 
any private treatment records after March 
2004.  After the Veteran has signed the 
appropriate releases, those records not 
already of record should be obtained and 
associated with the claims folder.

All attempts to procure records should be 
documented in the file.  If records identified 
by the Veteran cannot be obtained, a notation 
to that effect should be inserted in the file.  
The Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow the 
Veteran the opportunity to obtain and submit 
those records for VA review (38 C.F.R. 
§ 3.159).

3.  After all available records and/or 
responses from each contacted entity have been 
associated with the claims file, arrange for 
the Veteran to undergo a VA orthopedic 
examination, by a physician other than the one 
who performed the July 2004 and July 2006 
examinations.  All necessary tests should be 
performed, and the results reported in detail.  
The claims folder and this remand must be made 
available to and reviewed by the examiner in 
conjunction with the examination.

The examiner should conduct a thorough 
orthopedic examination of the feet (and ankles 
if necessary-as the July 2006 VA examiner 
wanted to do range of motion testing on the 
ankles).  All indicated studies, including X-
rays and range of motion studies in degrees, 
should be performed.  If possible, the VA 
examination should be conducted by a physician 
other than the July 2004 and July 2006 
examiner.

In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
excursion(s) of motion, if any, accompanied by 
pain.  To the extent possible, the examiner 
should assess the degree of severity of any 
pain.

The examiner should also express an opinion 
concerning whether there would be additional 
limits on functional ability on repeated use 
or during flare-ups (if the Veteran describes 
flare-ups), and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during flare-
ups.  If feasible, the examiner should assess 
the additional functional impairment on 
repeated use or during flare-ups in terms of 
the degree of additional range of motion loss.

The examiner should also provide an opinion 
concerning the impact of the disability on the 
veteran's ability to work.  The rationale for 
all opinions expressed should also be 
provided.

4.  Readjudicate the Veteran's claim for an 
initial rating in excess of 20 percent for 
bilateral navicular stress fractures.  If the 
benefits sought on appeal are not granted, she 
should be provided a supplemental statement of 
the case and an appropriate period of time for 
response.  The case should then be returned to 
the Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


